Case 21-20111       Doc 733      Filed 06/08/21     Entered 06/08/21 16:50:17          Page 1 of 5




                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                             HARTFORD DIVISION
 ____________________________________
 IN RE:                               )  CHAPTER               11
                                      )
 CARLA’S PASTA, INC. and              )  CASE No.              21-20111 (JJT)
 SURI REALTY, LLC,                    )  CASE No.              20-21270 (JJT)
                                      )  (Jointly Administered under Case No.
        DEBTORS.                      )  21-20111 (JJT))
                                      )
 ____________________________________)   RE: ECF Nos.          564, 592, 593, 594
                                                               596, 638, 640, 678

    RULING ON THE MOTION OF PEOPLE’S UNITED BANK FOR RELIEF FROM
     STAY TO EXERCISE RIGHT OF SETOFF AGAINST SALE PROCEEDS, OR,
         IN THE ALTERNATIVE, FOR ORDER DIRECTING PAYMENT OF
                SALE PROCEEDS TO PEOPLE’S UNITED BANK

        Pending before the Court is a Motion for Relief from Stay to Exercise Right of Setoff

 Against Sale Proceeds, or, in the Alternative, for Order Directing Payment Of Sale Proceeds to

 People’s United Bank (ECF No. 564, the “Motion”), filed by People’s United Bank (“PUB” or

 “Movant”), whereby PUB seeks an order modifying the automatic stay under 11 U.S.C. §

 362(d)(2) so that PUB may exercise its right of setoff to take and apply the net sale proceeds

 from the sale of the Debtors’ assets (the “Sale”), or, in the alternative, for an order directing the

 Debtors to pay over to PUB the net proceeds from the Sale. Motion, p. 2. As a preliminary

 matter, the Court views this filing as essentially two distinct motions: 1) a motion for relief from

 stay (“Motion for Relief from Stay”); and 2) a motion to disburse pursuant to an offer of

 adequate protection (“Motion to Disburse”).

        In response the Motion, multiple parties, including the Debtors, filed objections

 pertaining to either the substantive or procedural appropriateness of the Motion. See ECF Nos.

 592, 593, 594, 596, 638, 678 (the “Objections”). Chief among those is the objection filed by the
Case 21-20111          Doc 733       Filed 06/08/21         Entered 06/08/21 16:50:17               Page 2 of 5




 Dennis Engineering Group (the “Dennis Group”), which argues, among other things, that the

 Motion is an improper procedural end-run around the Adversary Proceeding that it filed to

 determine the extent, validity and priority of PUB’s competing liens. (See Adv. Pro. 21-02004).

          After hearings on May 19, May 26, June 2, June 3 and June 8, 2021, where the parties

 were able to argue their respective positions and explore a mutually acceptable resolution of this

 matter, the Court took the Motion under advisement. After due consideration of the arguments

 advanced by the Movant and the positions advanced in response, and for the reasons stated

 herein, the Motion for Relief from Stay is hereby DENIED without prejudice so that, if need be,

 it may be renewed at a later date after the appropriate process. With respect the Motion to

 Disburse, the Court hereby reserves judgment on this separate and distinct issue until the June

 11, 2021 hearing at 11:00 A.M.

          At the outset, the Court presumes the parties have a certain degree of familiarity with the

 facts and procedural history that are relevant to the present Motion. That said, by way of

 additional background, the Court notes a number of material events that took place prior to the

 Motion that direct the Court’s determination. First among those, is the Debtors’ acknowledgment

 of the validity of PUB’s claims and liens and subsequent disclaiming of any interest in the

 proceeds of a sale as part of the Debtors’ negotiations for DIP financing early in the case. See

 Final Cash Collateral Order, ECF No. 189, pp. 3–4. Second, is the filing of the Dennis Group’s

 Adversary Proceeding against PUB, which seeks a determination from this Court as to the extent,

 validity and priority of PUB’s liens, while also seeking the subordination of PUB’s liens to its

 own. And lastly, on April 26, 2021, this Court entered an Order Approving the Sale of the

 Debtors’ Assets (see ECF Nos. 486 and 488) 1, which authorized the Sale of substantially all of


 1
  Paragraph 49 of the Sale Order, which addressed what would become of the proceeds of the Sale, provides that:
 “[t]he net Cash Purchase Price shall be held by the Debtors in a segregated, interest-bearing debtor in possession

                                                           2
Case 21-20111          Doc 733        Filed 06/08/21         Entered 06/08/21 16:50:17                Page 3 of 5




 the Debtors’ assets, and which specifically reserved respective lien and challenge rights to the

 proceeds. 2

          Despite the aforesaid provision in the Sale Order, PUB now seeks relief from the

 automatic stay as to the Debtors and as to those proceeds, or, alternatively, an order requiring

 that the Debtors release the funds held in escrow to PUB, because arguably cause exists pursuant

 to 11 U.S.C. § 362(d)(2). See Motion, p. 9 (“Debtors have no equity in the [n]et [p]roceeds. . . .

 the Debtors’ have no remaining business and no remaining property which could be used in the

 operation of a business. Thus, Debtors are incapable of reorganization within the meaning of

 Bankruptcy Code Section 362(d)(2), and the [n]et [p]roceeds are not necessary to an effective

 reorganization.”).

          While the relief requested is cast as a motion for relief from stay, and would certainly be

 expedient, it is an approach that is fundamentally unfair and one that ignores the material and

 substantial contest as to the extent, validity and priority of the Dennis Group’s mechanic lien that

 would need to be resolved as a necessary predicate to the requested relief being granted.

 Practically and procedurally, this matter should be determined in the Adversary Proceeding

 through a motion to disburse funds once the extent, validity, and priority of the liens that attach

 to the proceeds have been determined. See Fed. R. Bankr. P. 7001(2); see also In re Santiago,

 No. 17-31361 (AMN), 2021 WL 371823, at *4 (“When a party seeks to determine the validity,




 account. This Order is without prejudice to the rights of the parties claiming any interest in the net Cash Purchase
 Price, including with respect to adversary proceedings and contested matters pending before this Court (the
 “Ongoing Litigation”), that relate to the pre-petition conduct of the Debtors, the senior secured lenders and other
 secured and unsecured creditors who are plaintiffs and defendants in any such litigation (the “Litigation Parties”), all
 of such rights being expressly reserved to the Litigation Parties.” Revised Sale Order, ECF No. 486, p. 30.
 2
   The Sale closed on April 30, 2021, with the cash purchase price, prior to adjustments, of $24,891,123. After
 payment of closing costs, costs of sale and other authorized disbursements at closing, the remaining cash portion of
 the purchase price was $22,866,662.58. The Motion, p. 3.

                                                            3
Case 21-20111         Doc 733       Filed 06/08/21        Entered 06/08/21 16:50:17              Page 4 of 5




 priority, or extent of a lien, the initiation of an adversary becomes necessary pursuant to Fed. R.

 Bankr. P. 7001(2).”). 3

         Moreover, even if this Motion was procedurally proper, and even if cause exists under

 subparagraph (d)(2) or otherwise, relief under 11 U.S.C. § 362 would be inappropriate because

 of the unresolved third-party claim regarding the Sale proceeds embodied in the Adversary

 Proceeding, as well as because of the Dennis Group’s objection to PUB’s proof of claim. Simply

 put, while the 11 U.S.C. § 362 stay provides a debtor a degree of breathing room, it also provides

 even footing for similarly situated creditors so that no one creditor obtains an unfair advantage

 over others. See 3 Collier on Bankruptcy P 362.07 (16th 2021) (highlighting that relief from stay

 may be inappropriate in the context of multiple claims made against insufficient insurance

 proceeds) (“In such a case, the bankruptcy court should be able to oversee the allocation of the

 insufficient policy proceeds among the claimants.”). And while a claim is presumptively valid

 when filed, as PUB insists, when such a claim is called in to question or is placed at issue

 through an adversary proceeding or a contested mater, it is no longer afforded that presumption.

 See 11 U.S.C. § 502(a) (“A claim or interest, proof of which is filed under section 501 of this

 title, is deemed allowed, unless a party in interest . . . objects.”). Although PUB insists that stay

 relief is a discreet issue, one that is unrelated to the Dennis Group’s contest regarding its proof of

 claim or liens, the Court believes that those contests must be addressed in the already pending

 adversary proceeding as a predicate to stay relief.

         Because Rule 7001(2) requires that the extent, validity and priority of PUB’s lien be

 established through an adversary proceeding, which is a necessary finding to any disbursement,

 and because the Sale Order expressly provides for the reservation of respective rights as between


 3
   And while Rule 7001(2) exempts certain proceedings from this requirement, those exclusions are not applicable to
 the present circumstances. See Rule 3012 and Rule 4003(d).

                                                         4
Case 21-20111       Doc 733     Filed 06/08/21      Entered 06/08/21 16:50:17         Page 5 of 5




 the competing claimants in the Sale proceeds, the relief requested is not proper at this juncture.

 Accordingly, the Motion for Relief from Stay is hereby DENIED without prejudice.

        As for the Motion to Disburse, which is premised on the offer of adequate protection and

 adherence to the Connecticut General Statutes relating to the substitution of a bond for a

 mechanics lien, the Court is reserving judgment on the form of the order and any features of the

 proposed bond at this juncture. PUB and the Dennis Group have to June 11, 2021, at 10:00 A.M.,

 to propose a mutually agreed upon order that addresses both the sufficiency of the bond and

 whether the Debtors should be ordered to disburse funds based upon the offer of adequate

 protection. If no such agreement is arrived at by that time, the Court will issue its ruling

 forthwith.

 IT IS SO ORDERED at Hartford, Connecticut this 8th day of June 2021.




                                                   5
